MEMORANDUM **
Alberto Soto appeals his conviction for making a false claim of United States citizenship. See 18 U.S.C. § 911. We dismiss the appeal.
Soto pled guilty and in his plea agreement he waived his right to appeal. See United States v. Vences, 169 F.3d 611, 613 (9th Cir.1999); United States v. Robertson, 52 F.3d 789, 791-92 (9th Cir.1994). Thus, unless the government breached the plea agreement, we lack jurisdiction to proceed. See United States v. Baramdyka, 95 F.3d 840, 843 (9th Cir.1996). On this record, we discern no breach by the government. See United States v. Benchimol, 471 U.S. 453, 455-57, 105 S.Ct. 2103, 2104-05, 85 L.Ed.2d 462 (1985); United States v. Johnson, 187 F.3d 1129, 1135 (9th Cir.1999).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.